343 S.W.3d 368 (2011)
William TORRES, Appellant,
v.
Veronica A. WINTERS and Aurora Loan Services, LLC, Respondents.
No. WD 72577.
Missouri Court of Appeals, Western District.
June 30, 2011.
David H. Cook, Independence, MO, for Appellant.
Donald L. Crow, Kansas City, MO, for Respondent Winters.
Eric D. Roby, Independence, MO, for Respondent Aurora Loan Services, LLC.
Before Division IV: LISA WHITE HARDWICK, Chief Judge, Presiding, and KAREN KING MITCHELL, Judge, and DONALD T. NORRIS, Special Judge.


*369 Order
PER CURIAM:
William Torres appeals the judgment from the Circuit Court of Jackson County, Missouri ("trial court"), quieting title to a piece of real property in favor of Aurora Loan Services, LLC ("Aurora"), and declaring Aurora's lien on the property superior to Torres's own. We affirm the judgment of the trial court. Rule 84.16(b).